 SHIP SHAPEMAINTENANCE COMPANYShip ShapeMaintenanceCo., Inc.andServiceEmployees International Union,Local536, AFL-CIO. Cases 5-CA-4631 and 5-RC-7046March 29, 1971DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND KENNEDYOn September 18,1970, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledconsolidated proceeding, finding that Respondenthad engaged in certain unfair labor practices allegedin the complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He further found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegations bedismissed. The Trial Examiner also found that certainconduct of Respondent had interfered with theelection held on January 9, 1970, in Case 5-RC-7046and recommended that the election be set aside andthatCase 5-RC-7046 be thereafter closed by theNational Labor Relations Board in a manner consist-ent with the Trial Examiner's recommended remedyin Case 5-CA-463 1. Thereafter, the General Counseland Respondent filed exceptions to the Trial Examin-er's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings,2 conclusions,3 and recommendations of theTrial Examiner, except as modified below.IInview of our determinations hereafter as to the authenticity ofcertainunion authorization cards which the Trial Examiner did notconsider properly authenticated, we find it unnecessary to pass upon thequestionofwhether the Trial Examiner improperly invoked thesequestration rule with respect to the testimony of certain witnesses andthereafter rejected the General Counsel's offer of proof to establish theauthenticity of their cards2The general Counsel excepts to certain of the Trial Examiner'scredibility resolutions It is the Board's established policy, however, not tooverrule a Trial Examiner's credibility findings unless,as is not the casehere,the preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188F 2d 362 (C A 3)3The Trial Examiner recommended the issuance of a bargaining orderto remedy Respondent's violations of Section 8(a)(3) and(1)despite thefact that he found that the Union did not have valid authorization cardsfrom a majority of Respondent's employees in the bargaining unit on thedate of the Union's demand for recognition In those circumstances, suchorder would not be appropriateLoray Corp,184 NLRB No 57 As noted395The Trial Examiner rejected three union authoriza-tion cards bearing the names of Albert Burger,BeatriceNails, and Rickey Garrett. To establish thevalidity of these cards the General Counsel presentedtwowitnesses,LeslieLewis and Willis Brooks,business representatives and organizers for the Union.They testified as to the general procedure by whichthe Union acquired union authorization cards fromRespondent's employees. Lewis stated that he solicit-ed authorization cards on theeveningsof October 22and 23, 1969.4 On October 22 he talked to BeatriceNails and Albert Burger about the Union and theyboth filled out union cards and handed them back tohim.5 Brooks testified that he wassolicitingauthoriza-tion cards for about 2 to 3 weeks beginning aroundOctober 15 at Respondent's place of business and thatsometime between October 21 and 23 he explained toRickey Garrett that the Union was attempting toorganize Respondent's employees and asked him if hewould sign an application with the Union. He agreedto do so and signed the card in Brooks' presence. Onthese facts we find, contrary to the Trial Examiner,that the General Counsel satisfied his burden ofproving the authenticity of the cards.6 We thereforefind that the General Counsel has sufficiently met hisburden of authentication with respect to 17 cards inevidence, 2 more than enough to establish majority.Accordingly, we conclude that the Union representeda majority of the employeesin anappropriate unit onOctober 24, the date of the Union's demand forrecognition.It is now settled thatseriousillegal activity accom-panying an employer's refusal togrant recognitionand to bargain with the majority representative of itsemployees destroys the necessary conditions for theholding of a free and fair election.?Here,as the TrialExaminer found and we concur, Respondent inten-tionally turned the Board'selectionprocess into atravesty and deprived employees of their right todetermine for themselves whether they wanted to berepresented by the Union in their dealing withheremabove, we are directing Respondent to bargain with the Union, butwe predicate our order on a finding that the Union did in fact represent amajonty ofthe employees on the date of its demand for recognition andthat Respondent's pervasive unfair labor practices made such bargainingorder necessaryaAll dates hereinafter are in 1969.sWe find that the cards of Beatrice Nails and Albert Burger are validdespite the fact that both cards do not contain Respondent's name as thename of the employer andthatBurger's card is undated,as the record isclear that each of them placed his name on the card at a time when he wasemployed byRespondentat 500-550 12th Street,SW, Washington, D C,in response to the solicitation of one of the Union's organizers, that Burgersigned his card onOctober 22,2 days before the Union's demand forrecognition,and that both Nails and Burger intended to disignate theUnion as their collective-bargaining representative in their relations withRespondent6Don the Beachcomber,163NLRB 275;NorthwestEngineeringCompany,158 NLRB 624rNLRB v Gissel Packing Co,Inc, 395 U S 575189 NLRB No. 58 396DECISIONS OFNATIONALLABOR RELATIONS BOARDRespondent by its complete elimination of all eligiblevoters from the unit through its transfers of 10 unitemployees a week before the scheduled Boardelection.The foregoing unlawful conduct not only precludedthe holding of a fair election in the representationproceeding the Union had instituted, but, in ourjudgment, was of a sufficiently pervasive and exten-sive character, considering that it totally removed alleligible employees from the unit, to have likely servedits intended purpose of undermining the Union'spreexistingmajority. In these circumstances webelieve that restoration of thestatus quo anteisrequired in order to vindicate employee rights andprevent Respondent from profiting from its ownunfair labor practices. We are further of the opinionthat the lingering effects of Respondent's pastcoercive conduct render uncertain the possibility thattraditional remedies can ensure a fair election. Wetherefore conclude, on balance, that the Union'smajority card designations obtained before the unfairlabor practices occurred provide a more reliable testof employee representation desires, and better protectemployee rights, than would a rerun election. Accord-ingly,we think that it is more appropriate to protectemployee interests by directing Respondent to recog-nize and bargain with their designated representative.In view of the foregoing, and on the record as awhole, we find that by refusing to recognize andbargain with the Union and engaging in extensiveunfair labor practices Respondent violated Section8(a)(5) and (1) of the Act, and that to effectuate thepolicies of the Act a bargaining order is required toremedy its refusal to bargain as well as its other unfairlabor practices.8THE REMEDYWe have found in agreement with the TrialExaminer that Respondent engaged in conductviolative of Section 8(a)(3) and (1) of the Act andaccordingly we adopt his remedial recommendationsin that regard. However, we have found, contrary tothe Trial Examiner, that the Union in fact represent-ed a majority of the employees in the appropriateunit and that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1)of the Act. We shall therefore direct the Respondentto cease and desist from this unlawful conduct andshall direct it to take certain affirmative action. Inaddition, we shall now dismiss the petition in Case 5-RC-7046 and vacate all proceedings in connectiontherewith.Upon the basis of the foregoing findings of factand upon the record as a whole, we make thefollowing-CONCLUSIONS OF LAWIShipShapeMaintenance Co., Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2.Service Employees International Union, Local536,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3By transferringMazie Barnes, Jessie Berger,Bertha Booker, Shirley Grady, Teddy Henderson,Willie Lewis. Jr, Melvina Malone, Laura Phillips,Shirley Twyman, and Hessie Woodard on January 2,1970, in order to remove all eligible voters from theunit and thus preclude the holding of a Boardelection in Case 5-RC-7046 on January 9, 1970,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theActBy refusing on and after October 24, 1969, torecognize and bargain with the Union as the repre-sentative of the employees in the unit referred to inparagraph 7, below, Respondent violated Section8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.6.The allegation of the complaint that Respon-dent violated Section 8(a)(1) of the Act on or aboutOctober 22, 1969, by Supervisor King's takingemployees' union authorization cards and destroyingthem in the presence of employees has not beensustained.7.All employees employed by Respondent at its500-550 12th Street, S.W., Washington, D.C., loca-tionworking as maids, porter, janitors, charwomen,waxers, and buffers, but exluding office clericalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, ShipShapeMaintenance Co., Inc., its officers, agents,successors, and assigns, shall:1Cease and desist from:(a)Discriminating against its employees in order todiscourage membership in or activities on behalf ofService Employees International Union, Local 536,AFL-CIO, or any other labor organization.(b)Refusing to bargain collectively with ServiceEmployeesInternationalUnion,Local536,AFL-CIO, as the exclusive collective-bargainingrepresentative of its employees in the appropriate unitdescribed above under Conclusions of Law.(c) In any manner interfering with, restraining, orcoercing employees in the exercise of rights guaran-teed in Section 7 of the Act.8 /bed SHIP SHAPEMAINTENANCE COMPANY2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to any of the following named persons whoare still in Respondent's employ immediate transfer intheir present job classifications and at their presentrates of pay from the building in which they arepresentlyworking to 500-550 12th Street, SW.,Washington,D.C., discharging,if necessary,employ-ees presently employed at 500-550 12th Street, SW.,Washington,D.C., to make room for them: MazieBarnes, Jessie Berger,WillieLewis,Jr.,MelvinaMalone, Laura Phillips, and ShirleyTwyman.(b)Make Mazie Barnes,JessieBerger,ShirleyGrady,WillieLewis, Jr.,Melvina Malone, LauraPhillips,ShirleyTwyman,and Hessie Woodard wholefor any loss of pay suffered as a result of thediscrimination against them in the manner set forth inthe section of theTrialExaminer's Decision entitled"The Remedy."(c)Upon request,bargaincollectivelywith ServiceEmployeesInternationalUnion,Local536,AFL-CIO,as the exclusive collective-bargainingrepresentative of its employees in the appropriate unitdescribed above under Conclusions of Law, withrespect to rates of pay,wages, hours of employment,and other terms and conditions of employment.(d) Preserve and, upon request,make available tothe Board or its agents,for examination and copying,all payrollrecords, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpaydue under the terms of this Order.(e) Post at its approximately 35 locations in or nearWashington,D.C., copies of the attached noticemarked "Appendix".9Copies of said notice, on formsprovidedby theRegional Director for Region 5, afterbeing duly signed by Respondent'srepresentative,shall beposted byit immediately upon receipt thereof,and be maintainedby it for60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered byany other material.(f)Notify theRegional Director for Region 5, inwriting, within20 daysfrom the date of this Order,what steps have been takento complyherewith.IT IS FURTHER ORDERED the complaint be dismissedinsofar as it alleges that Respondent violated Section8(a)(1) of the Act on or about October22, 1969, by9 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged to read "POSTEDPURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD"397Supervisor Woodrow King's taking employees' unionauthorization cards and destroying them in thepresence of employees.IS IT FURTHER ORDERED that the petition in Case5-RC-7046 be dismissed and all proceedings there-with be vacated.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT discriminate against you in ordertodiscouragemembership in or activities onbehalf of Service Employees International Union,Local 536, AFL-CIO, or any other labor organiza-tion.WE WILL NOT refuse to bargain with ServiceEmployees InternationalUnion,Local536,AFL-CIO, as the exclusive collective-bargainingrepresentative of our employees in the appropriatebargaining unit which is:All employees employed by us at our 500-55012th Street, SW., Washington, D.C., locationworking as maids, porter, janitors, charwom-en,waxers, and buffers, but exluding officeclerical employees, guards, and supervisorsas defined in the Act.WE WILL NOT in any manner interfere with you,or attempt to restrain or coerce you, in the exerciseof the above rights.WE WILL immediately offer to transfer MazieBarnes, Jessie Berger,Willie Lewis, Jr.,MelvinaMalone, Laura Phillips, and Shirley Twyman backto 500-550 12th Street, SW., Washington, D.C., intheir presentjob classifications and at their presentrates of pay.WE WILL pay to Mazie Barnes, Jessie Berger,Shirley Grady, Willie Lewis, Jr., Melvina Malone,Laura Phillips, Shirley Twyman, and HessieWoodard any money they lost as a result of ourdiscrimination against them with interest at 6percent per annum.WE WILL recognize Service Employees Interna-tionalUnion,Local 536, AFL-CIO, as thecollective-bargaining representative of our em- 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate bargaining unit de-scribed above.WE WILL bargain, on request, with ServiceEmployees InternationalUnion,Local536,AFL-CIO, with respect to rates of pay, wages,hours of employment, and other terms andconditions of employment, and any agreement wereach will be put in writing and signed.All our employees are free to join Service Employ-ees International Union, Local 536, AFL-CIO, or anyother labor organization.SHIP SHAPEMAINTENANCE CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 1019, Federal Building, Charles Center,Baltimore,Maryland21201,Telephone310-962-2822.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Trial Examiner: In Case5-RC-7046 Service Employees International Union, Local536, AFL-CIO, referred to herein as the Charging Party ortheUnion, filed a petition on October 27, 1969, for anelection among a unit of janitorialworkers employed byShip Shape Maintenance Co., Inc., referred to herein asRespondent, at a building located at 500-550 12th Street,SW., in Washington. The election was held, pursuant to aStipulationforCertificationuponConsentElectionagreement,on Janury 9, 1970 The Charging Party filedobjections to conduct affecting the results of the election onJanuary 15, 1970, and the charge in Case 5-CA-4631 onJanuary 19. The General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 5 (Baltimore, Maryland), issued complaint in Case5-CA-4631 on May 19, 1970 The complaintalleged theRespondent had violated Section 8(a)(1), (3), and (5) of theAct. It contained no allegation of any independentviolation of Section 8(a)(l). On May 20 the Acting RegionalDirector issued his report on the objections in Case5-RC-7046. In it, he noted " . . the similarity of theobjections with the alleged unfair labor practices" and thefactthat". .complaint has issued in Case No.5-CA-4631"and ordered consolidation of the two cases. . for the purpose of hearing,ruling and decision by aTrialExaminer and that thereafterCase No. 5-RC-7046 betransferred to and continued before the Board in Washing-ton."Respondent duly filed its answer to the complaint in Case5-CA-463 1,admitting certain allegations therein anddenying others,including the allegation that it hadcommitted unfair labor practices.Hearing was held beforeme, pursuant to due notice,on July 7, 8, 9, and 10,1 1970, inWashington,D.C. At theoutset of the hearing I grantedRespondent'smotion for sequestration of witnesses.Paragraph XIII of the complaint reads:,Commencing on or about January 2, 1970, andcontinuing through Janury 9, 1970, the Respondenttransferred and terminated all the employees out of theunit described in par.VI above,for the purpose ofdestroying the union's representative status, of interfer-ing with the employees'rights to self-organization andto engage in union activity, and for the further purposeofpreventing said employees from voting in theNational Labor Relations Board's election referred toin par. XI above.Consequently,I ruled that any witness whose employmenthad been terminated prior to January 2, 1970,or, at most, aday or two earlier was not a party to the proceeding and,therefore,subject to sequestration under the rule. I placedallparties on notice that, upon proper objection, I wouldrefuse to permit any such witness to testify if he had been inthe hearing room during the interrogation of anotherwitness.On the third day of the heanng I granted theGeneral Counsel'smotion to amend the complaint byadding an allegation of one independent violation ofSection 8(a)(1) of the Act.The principal issues litigatedwere:1.DidRespondent terminate or transfer all theemployees eligible to vote in the January 9 election and, ifso, what was its motive for doing so?2.Did the Union represent a majority of the employeesonOctober 24, 1969, the date of its demand forrecognition?3.Did Supervisor Woodrow King take authorizationcards away from an employee on or about October 22,1969, thereby causing Respondent to violate Section 8(a)(1)of the Act?4.Should the election held on January 9 be set asidebecause of Respondent's conduct considered under the firstissue above and/or because it ". . . failed to properly postthe official notice of election thus depriving the employees[of ] the benefit of information pertaining to the election"?All parties appeared at the hearing and were given fullopportunityto participate,to adduce relevant evidence, toexamine and cross-examine witnesses,to argueorally, andto file briefs. Upon the entire record,including briefs filedby Respondent and the General Counsel, and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the following:IThe cover of the transcript of the fourth day of hearing is herebycorrected to reflect the correct date of July 10, 1970 SHIP SHAPEMAINTENANCE CO.399FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,aMaryland corporation,is engaged in thebusiness of providing janitorial services in office buildingsinWashington,D.C., where it has some 35 buildings undercontract.In the year immediately preceding issuance of thecomplaint in Case5-CA-463,its gross revenue exceeded$5,000.Respondent admitted that the Board hadjurisdictionover it based on the Board's plenary jurisdiction in theDistri ct of Columbia and that $5,000 annual gross revenue ismore thande mrmmis.I find,on the basis of these admittedfacts,that Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II. THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thattheCharging Party is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Status of Marjorie HysonAt times relevant herein, Respondent supervised itsemployees at the 500-550 building through Woodrow King,an areasupervisor who was also responsible for otherbuildings, and two leadmen whose responsibilities werelimited to 500-550. It is undisputed that Howard Dunn wasone of the leadmen and a supervisor within the meaning ofthe Act.Whether Marjorie Hyson was the other has abearing on both the 8(a)(3) and 8(a)(5) issues which follow.The General Counsel contends she was not. Respondentcontends she was.Marjorie Hyson was hired on October 20, 1969, at $1.70an hour and worked at that rate through November 7. OnNovember 10 her rate was raised to $1.85 an hour and thetime registerfor the 2-week penod ending November 22from which I gleaned this fact bears the lettered notationover her name "lead woman." I credit her testimony thatshe had authority to hire, fire, and grant time off toemployees as well as oversee their work. I especially credither testimony, unqualified as to dates, that she hiredapproximately 12 employees whenWell, a lot of girls would come there looking. Mr.King had an ad in the paper, a lot ofgirlswould just-alot of people would come in looking for work, and wealways needed someone. And whether Mr. King wasthere or not, I could put them to words.Therefore, I find that Marjorie Hyson was promoted toleadwoman on November 10, 1969, and became asupervisor within the meaning of the Act at that time. Itfollows that she was not a supervisor during the October 20-23 period when the Union was soliciting authorizationcards, that those cards are in no way tainted by any unionactivities she may have engaged in at that time, and that shemustbe numbered in theuniton October 24 and her cardcounted for the Union as more fully developed in section C,below. It also follows that she was not eligible to vote in theJanuary 9 election despite the fact that Respondentincluded her name in theExcelsiorlist,2asmore fullydevelopedin sectionB, below.B.The 8(a)(3) Issue1.FactsRespondent obtained the contract to clean the 500-550building on October 19, 1969,and began its chores on theevening of October 20.A company called Dynaclean hadheld the contract before Respondent.The Charging Partyhad been involved in a campaign to organize Dynaclean'semployees,going so far as filing a petition for an electionwith the Board's Region 5. When Respondent took over thebuilding, the Charging Party shifted its target and begansoliciting authorization cards from Respondent's employ-ees.Under date of October 24 the Charging Party sent aletter to Respondent which claimed representation of amajority of the employees at the 500-550 building anddemanded recognition.Simultaneously it mailed a petitionfor an election to the Regional Office in Baltimore. Thepetitionwas duly received and docketed as Case5-RC-7046 on October 27,as already noted.Sometime during November,James Netterstrom, Res-pondent's president, decided to use the 500-550 building asa training ground for new employees before shifting themtoother buildingswhere Respondent holds cleaningcontracts.Some of those other buildings are organized,some are not.Of those which are organized,the employeesin some are represented by the ChargingParty,in others bya sister local,Local 82 of the Building Service EmployeesInternational Union,AFL-CIO.Netterstrom is familiar,through personal experience inprior cases,with the Board's election process.When hereceived the petition in Case 5-RC-7046 hereferred it tohis attorneys.At some point or points between receipt ofthe petition and December 2, Netterstrom conferred withWilliam Shooer,the Board agent to whomCase 5-RC-7046was assigned.The record is unclear whether this conversa-tion or these conversations took place at the conferencewhich resulted in a Stipulation for Certification uponConsent Election on December 2. However,there is nodispute that at no time did Netterstrom or his attorneysreveal to the Board agent or to the Union that Respondentconsidered the 500-550 building a training site and that,consequently, employees would work there only temporari-ly.Also,Respondent never revealed this decision to theCharlesE. Smith Company,the realty management firmwith which it had contracted to clean 500-550, or toemployees at that building.On December 2 a stipulation for certification wasexecuted by the parties.It provided that the payroll periodfor eligibilitywould be the week ending November 22,1,969. It provided that the election would be held on Friday,January 9, 1970, from 7:30 to 8 p.m. in the basementstoreroom at the 500-550 building. It provided that theelection would be held in a unit ofAll employees employed bythe Employer at its 500-2Excelsior Underwear Inc,156 NLRB 1236 In fact, both Dunn's andHyson's names appear on the list 400DECISIONS OF NATIONALLABOR RELATIONS BOARD550 12th Street, S.W., Washington, D.C. locationworking as maids, porters, janitors, charwomen, waxersand buffers but excluding office clerical employees,guards and supervisors as defined in the Act.3The stipulation for certification was executed by ThomasCanafax, Jr., an attorney with the firm of Arent, Fox,Kintner, Plotkin & Kahn, on behalf of Respondent and byGeorge Tucker, its president, on behalf of the Union. Itwas approved by the Regional Director for Region 5 onDecember 3. On December 5 Netterstrom mailed toShooer the list required under the Board'sExcelsiorrule. Itpurported to list employees of Respondent at 500-550 as ofNovember 22. It contained the names, addresses, andsocial security numbers of 32 persons.The Board's Regional Office in Baltimore mailed copiesof the official notice of election in Case 5-RC-7046 toRespondent at the 500-550 building on Tuesday, Decem-ber 30, 1969. When he received them, Woodrow Kingimmediately posted two copies on a wall in the storeroomat 500-550 to which employees report when they check inand check out.By January 2 only 16 of the 32 persons named on theExcelsiorlistwere still employed by Respondent. Of theother 16, 4 had quit. They, with the last date of employmentindicated for each, are Mary Logan, November 18; 4 SheilaYoung, November 26; Beatrice Nails, December 22; andJasper Faggart, December 30. Mrs. Logan quit because shethought the job entailed too much work for too little pay.MissYoung went into the hospital on Thanksgiving Dayand never returned to the job thereafter. The record doesnot reveal why Miss Nails and Mr. Faggart quit.Three more of the departed 16 had been discharged byJanuary 2They are Wylene Barnes, December 9;Josephine Brown, December 11; and George Aughtry,December 29. All three testified. Mr. Aughtry said that hedid not know why he was fired. Mrs. Barnes was not askedwhy, nor did she volunteer a reason. Mrs. Brown was askedwhat King told her when he discharged her. She replied:A.Well, the first night, I was sitting in the hall, Iwas talking about the union, he didn't say anything. Thenext night I come in, he just told me to go downstairsand get my pay.Q. Is that all he said?A.That's all he said.Ido not credit this testimony of Mrs. Brown, consideringher impeached by an affidavit she gave to Shooer on April27, 1970, in connection with the investigation of the chargein Case 5-CA-463 1. The affidavit reads, in pertinent part:Iwas employed at the GHI Building [i.e., 500-550;Group Health Insurance is a major tenant] by ShipShape Maintenance Co. from early September 1969 toshortly before Christmas 1969 when I was laid offIt contains no suggestion that Mrs. Brown thought at thetime she gave the affidavit she had been discharged fortalking about the Union. There is no other evidence in the3Respondent admits that a unit so described is appropriate forcollective bargaining I so findRespondent employs no office clericalemployees or guards at 500-5504Apparently Mrs Logan was included on theExcelsiorlist by mistake5The record does reveal that three other persons who probably shouldhave been on theExcelsiorlist, namely Albert Burger, Alfonzo Berger, andW T Berger, quit on December 24 All three worked on November 13,record of any discrinunatory motive for the involuntaryterminations of Mr. Aughtry,Mrs. Barnes, orMrs. Brown,nor did the General Counsel make any effort to prove sucha motive.Of the other nine on theExcelsiorlistwho were gone byJanuary 2, the record only reveals that their employmentterminated without indicating whether they quit or werefired.They are Calvin Wilbon, Jr., November 26; MarthaHardy,December 5; Clarcy Newman, December 8;Patricia Adams, December 9; Willie Mae Kilgore, Decem-ber 10; Pearlme Wright, December 11; Edward Lowe,December 17; Carlton Poles, December 17; and LarryTillman, December 17.5The fact that half of thepersonsnamed on theExcelsiorlist leftRespondent's employin a littleover a month is notsignificant.The nature of Respondent's business is suchthat it always has a high turnover of employees. Respon-dent employs approximately 600 persons at all its locations.In 1969 it employed approximately 1,800 different individu-als,only 300 of whom were relatively permanent employ-ees.BetweenJanuary 1 and July 9, 1970, it employed 149different persons at 500-550.On the evening of January 2, 1970, 15 of the other 16persons named on theExcelsiorlistworked their last shift at500-550. The record does not reveal whether or not five ofthem were told they were being transferred. With respect toCatherine Nails, Harry Wilbon, and Howard Dunn, thesupervisor, it merely shows that they quit. With respect toHattieMae Davenport and Walter White, it merely showsthat their employment terminated. The other 11 persons ontheExcelsiorlist were told they were being transferred. Tenof them were ordered' to report on Monday evening,January 5, to one or another of Respondent's otherbuildings. Bertha Booker's sistergot sick over the weekendand, sinceMrs.Bookerwas unableto find anotherbabysitter, she did not report as ordered. Teddy Hendersondid not report because he decided not to for reasonsunexplained in the record. January 2 was the last date onwhichMrs.Booker or Mr. Henderson worked forRespondent at any location. Eight of the other ninereported to their newassignmentson Monday, January 5.Laura Phillips went to 1329 E Street. Shirley Twyman wentto 1666 Connecticut Avenue. The other six went to 808 17thStreet. TheyareMazie Barnes Jessie Berger,Shirley Grady,Willie Lewis, Jr.,Melvina Malone, and Hessie Woodard.Marjorie Hyson, the supervisor, reported to 808 17th Street,as ordered, on Wednesday, Janury 7. Thus, she worked herlast shift at 500-550 on Tuesday, January 6. All thosetransferredwere working for Respondent at their newlocations on January 9. Thereafter, Marjorie Hyson quitaround January 14, Shirley Grady quit at the end ofJanuary, and Hessie Woodard quit in March. Mrs. Woodardquit because she did not get a promisedraise.Neither Mrs.Hyson nor Miss Grady testified as to her reason forthen did notwork again until December I However,when theyreturnedon December I each pickedup the same employee number he had carriedprior to November 13 If itmade any difference in this case,which it doesnot, I would infer from the employee numbers contained in Respondent'srecords thatall three wereoff on November 22, the eligibilitydate, undercircumstanceswhich gavethem a reasonable expectationthat they werereturningto work rather than that theywere rehired on December I SHIP SHAPEMAINTENANCE COMPANYquittingThe record does not reveal whether or not theother six transferees are still employed by Respondent.Four employees who were not on theExcelsiorlistbecause they were hired after November 22, 1969, alsoworked their last shift at 500-550 on January 2. T. Williamswas transferred to 808 17th Street. The employment of J.Murphy, M. E. Brown, and M. L. Gant terminated. Therecord does not reveal why.Respondent performed its chores at 500-550 during theweek of January 5 with a full complement of approximate-ly 30 employees, all hired after November 22, 1969, and,therefore, ineligible to vote in the January 9 electionBartonWidom, the Board agent assigned to conduct theelection, arrived at 500-550 at approximately 7 p.m onJanuary 9 to run the election. He proceeded to thebasement storage area where the election was to be held. Afew minutes later he was joined by Andrew Levy, anattorney with the firm of Arent, Fox, Kintner, Plotkin &Kahn. Levy said there was no point in holding the election,all the employees had been transferred to other locations,and, therefore, there were no longer any employees in theunit who were eligible to vote. Widom replied that he wasgoing to open the polls at the appointed hour and keepthem open the appointed length of time regardless. Widomhad with him theExcelsiorlist.He was planning to use it asthe eligibilitylist inconducting the elction. Levy took thelist from Widom, drew an X through each name on it, andreturned it to Widom. About this time R. J. Meachum, arepresentative of the Charging Party, showed up. Widomexplained what had happened. He repeated his intention ofkeeping the polls open for the agreed length of time eventhough, probably, no one would show up to vote. Heexplained to Meachum that, if any of the persons on theExcelsiorlist did, in fact, show up, he would be constrainedto let them vote under the challenged ballot proceduresince,technically, they would not be on the eligibility list.About this time Netterstrom showed up. Meachumcomplain (A that the Board's notice of election had not beenposted properly.Widom went with Netterstrom andMeacham to the storeroom where King had posted thenotices.Widom observed that one of the notices posted byKing; had peeled off the wall to an extent where it was nolonger readable. The other, while also peeling, was stillreadable.Widom, Netterstrom, and Meachum returned tothe area where Widom had set up his voting booth. Levyand Meachum each initialed theExcelsiorlist to indicatethat they had inspected it.The hour of 7:30 p.m. having now arrived, Levy,Netterstrom, andMeachum left the area, and Widombegan his half hour vigil. There was no observer present foreither side. During the time that the poll was open only onepersonnamed on theExcelsiorlist,sJessieBerger,appeared.Widom let her cast a challenged ballot. Two orthree other employees of Respondent came to the pollsWidom ascertained that each had been hired afterNovember 22, 1969. He pointed out to them that, by theterms of the agreement between Respondent and theUnion, they were not eligible to vote. They left withoutmaking any further effort to vote. Widom closed the polls6 Several were in the budding that evening,having come there in themistaken belief that they could pick up their paychecks there Netterstrom401at 8 p.m. as scheduled.Levy,Netterstrom, and Meachumreturned to the area for the count of the ballots. Widomissued a tally of ballots which reads:(All 32 namescrossed offlist by Em-ployer)Approximate number ofeligible votersVoidballotsVotes cast for PetitionerVotes cast against parti-cipating labor organiza-tionValid votes countedChallenged ballotsValid votes counted pluschallenged ballotsChallenges are sufficientin number to affect theresult of the election.2.Analysisand conclusions011At the General Counsel's request,Ihave taken officialnotice of the decision of Trail Examiner Frederick U. ReelinShipShapeMaintenanceCo., Inc.,Case5-CA-4630,issuedon July 17, 1970.The General Counsel stresses thefact that Reel discredited James Netterstrom,Respondent'spresident.Respondent arguesIn that case,Trial ExaminerFrederickU. Reel foundthat the Employer,who is also involved in this case, hadrecognized. . .Local 82. . .as the bargainingrepresentativeof custodial employees in variousbuildings which the Company services,and that it hascarried on informal and relatively untroubled contractnegotiations with the union's president for several years.Ido not rely on Reel'sdecision in any way. I do notdiscreditNetterstrom's testimony.As is developed below,the fault I find is not with the truth of what Netterstromsaid but with its scope.As toRespondent's point,the recordmade before me is sufficient to establish it withoutgave three or four of them a lift to the building where their checks were 402DECISIONSOF NATIONALLABOR RELATIONS BOARDdepending on Reel's finding in a situationunrelated to theone before me.As posed by the pleading and developed at the hearing,the issuein this phase of the case is whether Respondentdiscriminated against any employees within the meaning oftheAct by what it did on January 2, 1970. While thelanguage of paragraph XIII of the complaint, set forthabove, can be read as alleging that Respondent discnmi-nated against all 30 rank-and-file employees named on theExcelsiorlist, theGeneral Counsel has not attempted toamend paragraph XIII to expand itstime referenceto coverevents which took place prior to January 2, he has notchallenged Respondent's assertionthat it suffers from ahigh turnover of employees, and he has not attempted topresent any evidence of discriminatory motive on Respon-dent's part for whatever it did prior to January 2. Therefore,whether the General Counsel has proved that Respondentviolated Section 8(a)(3) of the Act hinges on what therecord reveals about the events of January 2. There can beno doubt that thoseeventsturned the Board's electionprocess into a travesty and deprived employees of theirright to determine for themselves whether they want to berepresented by a union in their dealings with Respondent.To base a decision that Respondent is guilty on this factalone, however, would make what happened herea per seviolation of the Act. An employer,it iswell established, hasa right to treat his employees in any way he chooses for anyreason or even for noreasonat all, solong asthe reason isnot one of those proscribed by the Act. I am aware of nomodification to thatgeneral rulewhere what the employerdoes incidentally results in the removal of eligible votersfrom a unit shortly before a Board election,7 even in theextreme case where, as here, all the voters disappeared. Asthe interference with Board election processes cases makeclear,8 the touchstone is not that the Board's processes wereincidentally involved but that the respondent's purpose wastodeter employees from resorting to them, therebyinterferingwith their right freely to use the Board'sprocesses. Thus, for the General Counsel to prevail, therecord must support a finding that Respondent did what itdid on the evening of January 2 in order to keep itsemployees from voting on January 9. Since there is noevidence of why 5 of the 7 on theExcelsiorlist who workedtheir last shift for Respondent that night terminated theiremployment, the question boils down to why Respondent,at the end of the shift, transferred I 1 of the 16 employeesremaining onthe Excelsiorlistwhen the evening's workbegan.Respondent's explanation for the transfers is that 500-550 was its training building and the employees wereneeded elsewhere. The General Counsel levels his heaviestattack on this contention. He stresses the fact Netterstromnever told anyone that 500-550 was a training building. Hepoints to Netterstrom's admission that Respondent neverhad another training building, and to his admission thatRespondent is not doing a very good job of cleaning 500-550.He ridicules Netterstrom's estimate that 30-60 days7CfThe Hertz Corporation,184 NLRB No 498E g ,InternationalMolders' and AlliedWorkersUnion,Local 125,AFL-CIO (Blackhawk TanningCo),178 NLRB No 259CfThe Black Hawk Corporation v N L R B,431F 2d 900are required to train janitors and maids, 90 days to trainfloor cleaners, arguingEvenwithoutpriorexperience,assuming thattraining is necessary, the duration required to trainpeople for cleaning duties couldn't possibly reach theproportions as set forth by Netterstrom.He contends that Respondent's defense is a pretext andshould be totally discredited.Idisagree.As already indicated in the Facts sectionabove, I find that Netterstrom did, in fact, decide sometimeinNovember to use 500-550 as a training building eventhough he never revealed that decision to anyone involvedinCase 5-RC-7046. In reaching this conclusion I haveespecially relied on Netterstrom's uncontroverted testimo-ny that he chose 500-550 because it contained largeunpartitioned areas which made it easy for supervisors tokeep an eye on what employees were doing. But the factthat Respondent, did, in fact, consider 500-550 a trainingbuilding does not resolve the issue, for the gravamen of thecomplaint is not merely that all the eligible voters weretransferred but that they were transferred on the evening ofJanuary 2, just I week before the election was scheduled.Netterstrom was called as a witness by both the GeneralCounsel and Respondent. Under direct examination by theGeneral Counsel he testified that not he but MelvinShumaker,Respondent's generalmanager, operationsmanager, and vice president, made the decision to transfertheemployees.Netterstrom stated baldly that thosetransferred were needed in other buildings. However, hetestified he had no personal knowledge of why or whenShumaker made the decision to transfer employees or thebasis on which he selected the ones to leave 500-550. TheGeneral Counsel subpenaed Shumaker. Shumaker did notappear in response to the subpena. He was not called as awitness by Respondent. Therefore, the record does notcontain the testimony of the key official with firsthandknowledge of the specific conditions in other buildingswhich required Respondent to transfer so many employeesat one time from 500-550 only 7 days before they were dueto exercise their rights under the Act, or the specificqualifications, unrelated to his eligibility to vote in theelection, of each of those selected fortransferwhich causedShumaker to pick that employee rather than one ineligibleto vote. Shumaker's failure to appearjustifies the inferencethat his testimony would not be favorable to Respondent.Inmy view, the General Counsel made outa prima faciecase when he proved the extent and the timing of thetransfers. The burden of going forward with the evidence toestablish its defense then shifted to Respondent. This itfailed to do when it did not call Shumaker to testify.9Ifind that Respondent transferred 10 of the 14 eligiblevoters 10 on theExcelsiorlist still inits employ on January 2,1970, in order to removeall remainingeligible voters fromthe unit, thereby precluding the holding of a Board electionin Case 5-RC-7046 on January 9. In drawing this inferenceas to Respondent's motive from the record as a whole, I relyon the large percentage of eligible voters who weretransferred as contrasted with the one ineligible employeeioThe other two persons named on the list who werestillinRespondent's employ at 500-550 onthat evening were,of course,HowardDunn and MarioneHyson, supervisors SHIP SHAPEMAINTENANCE COMPANYtransferred, the fact that the transfers, thanks to theunexplained termination of the employment of the otherfoureligiblevoters that same evening, resulted inelirm nation of all eligible voters from that unit, and the factthat Netterstrom never revealed his decision to turn 500-550 into a training building to either the Union or theBoardduring the preelection processing ofCase5-RC-7046. I especially rely on Respondent's failure topresent any evidence as to the specific circumstances whichcaused it to need so many trained employees at its otherbuildings and required it to transfer them on January 2rather than a week later. By transferring these 10 employeesat that time for that reason, I find, Respondent violatedSection 8(a)(3) and (1) of the Act.C.The8(a)(5) IssueThe complaintallegesa violation of Section 8(a)(5) of theAct on aGissel11 theory. In order to prevail underGisseltheGeneralCounselmust prove (1) that the Unionrepresented a majority of unit employees on October 24,1969, the date of its demand for recognition and (2) thatRespondent has committed unfair labor practices sopervasive as to preclude the likelihood of holding a fairelection.My finding above that Respondent violatedSection 8(a)(3) and (1) of the Act by transferring 10employees on January 2, 1970, supplies the secondelement.The issue consideredhereiswhether the General Counselhas met his burden with respect to the first.Respondent's payroll for the period ending Friday,October 24, 1969, contains 37 names, including that ofHoward Dunn, the admitted supervisor. However, it alsoshows that Juanita Brown had filled out a W-4 form inanticipation of going to work but had not worked at all,that Gladys Thomas had terminated after working October20, that Ulyses Garrett and Gregory Ziegler had terminatedafterworkingOctober 21, that SylviaWalker hadterminated after working October 22, and that JuanitaJackson,DellaWilliams, and Constance Williams hadterminatedafterworkingOctober 23. Subtracting 1supervisor, I no-show, and 7 terminations prior to October24 from 37 establishes that there were 28 employees in theunit on October 24. The payroll also shows that WyleneBarnes 12and Rickey Garrett terminated after working theevening of October 24.The General Counsel produced 18 authorization cards atthe hearing. One bears the name of Della Williams and isdated October 23, 1969. It cannot be counted toward theUnion'smajority sinceMrs.Williams terminated heremployment the same night she signed the card and wasnot, therefore, in the unit on the crucial date.The other 17 cards all bear the names of employees in theunit on October 24. They are all dated October 21, 22, or 23,1969, with the exception of the cards bearing the namesAlbert Burger and Teddy Henderson. Burger's card isundated. It was not properly authenticated and is in therejected exhibit file for reasons discussed in detail below." NLRB v Gissel Packing Co,395 U S 57512This isthe sameWylene Barnes whose name appears on theExcelsiorlistThe nameisenteredas "N Barnes" on the list but there can be nodoubt the N is a typographical errorsince the socialsecurity number oftheExcelsiorlist is the same as the social security number on MrsBarnes'403Henderson's card bears the date October 10, 1969.Henderson signed the card while working for Respondent.He began working for Respondent on October 21. He didnot work for Dynaclean, Respondent's predecessor at the500-550 building. Therefore, I find that the date of October10 which it bears was written in error, that Hendersonactually signed it on October 21, 22, or 23, and that it iscountable toward the Union's majority on October 24.The cards produced by the General Counsel are notmodels of precision and care in the manner in which theyhave been filled out. Respondent objected to various ofthem for various reasons, including the facts that part of theinformation called for had been filled in on some by aperson other than the employee whose authorization card itpurported to be, that the employee had failed to fill inRespondent's name as the name of his employer, that theemployee had filled in the name of another employer forwhom he also worked as the name of his employer, that theemployee had entered his name in the blank calling for himto "Print" his name and not the blank calling for his"Signature," and that the employee had lettered rather thansigned his name in cursive writing in entering his name onthe card. I find no merit in any of these objections. In thecase of each card I have received into evidence, the recordis clear that the employee placed his name on the card at atimewhen he was employed by Respondent at 500-550 inresponse to the solicitation of one of the Union'sorganizers, intending thereby to designate the Union as hiscollective-bargaining representative in his relations withRespondent.In the cases of George Aughtry, WyleneBarnes,BerthaBooker, Josephine Brown, Marjorie Hyson, Mary Logan,Laura Phillips,HessieWoodard, and Sheila Young, theGeneral Counsel had each identify the card which bearsthat name. Each testified that the name had gotten on thecard in the manner already described. Each card wasreceived into evidence.The General Counsel called Leslie Lewis, one of theUnion's organizers, to testify that the cards bearing thenames of AlfonzoBerger,AlbertBurger,ShirleyGrady,Beatrice Nails, and Catherine Nails had been signed in hispresence. After direct andvoir direexamination, I ruled asfollowsIam not persuaded,gentlemen,from the testimonythat I have heard that thiswitnesshas any independentrecollection sitting here today of the signing of thesecards by any of these five persons. Therefore, on theground that they have not been properly authenticated,I reject [them].The General Counsel called Willis Brooks, another of theUnion's organizers, to testify that the cards bearing thenames of Rickey Garrett, Teddy Henderson, and PearlineWright had been signed in his presence. After direct andvoir diretestimony, I rejected the cards of Rickey Garrettand Teddy Henderson on thesameground. On the otherhand, I received the card bearing the name Pearline Wrightinto evidence on the ground that Brooks' testimony hadauthorization cardMrsBarnes has an interestingwork historyand one,apparently, not untypicalof Respondent's employees She was hired onOctober 20,Respondent's first dayat 500--550and terminatedOctober 24,the lastworkday ofthat first week She was rehired onNovember I I andas alreadyfound in section B, above, discharged on December 9 404DECISIONSOF NATIONALLABOR RELATIONS BOARDestablished its authenticity.The part of Brooks'testimonywhich persuaded me that a difference could properly bedrawn between Pearline Wright on the one hand andGarrett and Henderson on the other was the followingquestions asked by Respondent'scounsel and Brooks'replies thereto:Q.What does Pearlme Wright look like?A.PearlineWright is-Iknow her very well, she islight-skinned,slightly stout.Q.How do you know her?A.Well,Ican recall her,because I talked to hermore than I did to the others. [Emphasis supplied.]TheGeneralCounsel subsequently calledAlfonzoBerger,ShirleyGrady, TeddyHenderson,and CatherineNails to authenticate the cards bearing their names. Eachtestified that his name had gotten on the card in the manneralready described.Each card was received into evidence.On July 9, 1970, the third day of thehearing,the GeneralCounsel called Catherine Nails as his witness to authenti-cate her authorization card and interrogated her whileBeatrice Nails and Della Williams, with General Counsel'sknowledge,sat in the hearing room.He then called firstDellaWilliams and then Beatrice Nails to authenticate thecardsbearing their names.In each case Respondentobjected.In each case I sustained the objection on theground that the General Counsel had violated the rule ofsequestration.In each case the General Counsel made anoffer of proof, which I rejected, that, if permitted to testify,the witness would testify that her name had gotten on thecard in the manner already described.Neither Albert Burger nor Rickey Garrett ever appearedat the hearing.Therefore,the cards bearing their names,along with the cards bearing the names of Beatrice Nailsand Della Williams, remain in the rejected exhibit file. TheGeneral Counsel has succeeded in authenticating only 14 ofthe cards he produced. He needs 15 to establish that theUnion represented a majority of unit employees on October24, 1969.Since he has failed to meet his burden of proof inthis respect, I find that Respondent did not violate Section8(a)(5) and (1) of the Act by refusing, on and after October24, 1969, to recognize and bargain with the Charging Partyas the representative of its employees in the 500-550 unit.D The 8(a)(1) IssueOn cross-examination,ShirleyGradytestified that shefilled out not one but three authorization cards for theUnion while working for Respondent at 500-550. Thefollowing question and answer ensued.Q.Do you have any idea what happened to theother two?A.Well, one of them, Mr. King got ahold to andwhat he did with it, I don't know, because I had a lot ofthem in my hand, he took them away from me and toldme I wasn't supposed to have them,because I was, youknow, passing, you know, some out for the employeesand everything, and he took them away from me.Respondent's counsel pursued the matter. Miss Grady'stestimony was confusing on such points as whether she orthe organizer was coming into the building with the cards,whether she had gotten the cards from the organizer thatnight or the night before, and whether the cards had beensigned or unsigned.Finally, she summarized her account asfollows:Q. (By Mr.Keiler)And you passed them outbetween 6 00 o'clock and 10:00 o'clock the nightbefore, and you got them signed, then collected them,and then you were bringing them back the next nightfor Mr.McCollum9A.THE WITNESS- No. Some of them were leavingthe building,some of them.In other words,what I'mtrying to say, those cards were not signed on duty, theywere all signed outside of the building,the outside of thebuilding, because Mr. King had fired a couple fellows,in other words, for signing the papers that he took awayfrom me, he had fired a couple before this, before hetaken the papers from me. So, I never did sign anythingon duty, or anything like that, because the union men,they did not even come into the building, they didn'tcome into the building,they wasn'tallowed in there.On the basis of Miss Grady's testimony, the GeneralCounsel amended the complaint to allege that Respondentviolated Section 8(a)(1) of the Act in that "on or aboutOctober 22, 1969, Respondent through and by itssupervisorKing . . . threatened, restrained, coercedemployees who engaged in Union activities by taking saidemployees'Union Authorization Cards and destroyingsame in the presence of said employees and otheremployees."Woodrow King testified that, on one occasion when theUnion's organizers were soliciting Respondent's employeesat 500-550 to sign authorization cards, one of them cameinto the lobby of the building. A guard employed by GroupHealth Insurance asked him to leave.The organizer gave astack of blank authorization cards to one of Respondent'sfemale employees whom King could not otherwise identifyand asked her to pass them out for him. The employeeshowed them to King and asked what she should do withthem.King told her to do whatever, she wanted. Theemployee threw the cards into a trashcan and went to work.MissGrady'stestimony confused me. King's impressedme with its clarity and straightforwardness.It struck me asthe more inherently credible version of what happened onthe occasion in question.Therefore, I credit King over MissGrady and find that Respondent did not violate Section8(a)(1) of the Act in this episode.IV.THE OBJECTIONS TO THE ELECTIONThe Union'sfirstobjection to the election is that theconduct already considered in section B, above, affected itsresults. In view of the findings and conclusions alreadyreached in connection with Respondent's transfer of 10employees on the night of January 2, 1970, the Union'scontention can hardly be gainsaid.The Union's second objection is that Respondent postedthe Board's notice of election in a place where employeeswould notsee it.In support of this position, the Uniciielicited testimony from some but not all of the employeeswho testified for the General Counsel that they did not seethe notice posted anywhere in 500-550. The notices werenot mailed from Baltimore until Tuesday,December 30,1969. In view of the holiday season and the present state ofthe United States mails, they may well not have arrived at SHIP SHAPEMAINTENANCE COMPANY500-550 12th Street,SW., in Washington until January 2,1970, or even later.All but one of the witnesses relied on bythe Union were last in the building prior to the election, atthe latest,on January 2. Some of them were last therebefore December 30. Therefore,their testimony has little, ifany, probative value.Widom's testimony that he saw thenotices on the storeroom wall the night of the election in apeeling-off condition at least suggests that they had beenthere for several days. In the face of it,the testimony ofMarjorie Hyson,who was last in the building on Tuesday,January 6, 1970,only establishes that she did not see whatwas on the wall.King's testimony that the storeroom is theroom where employees check in and out is uncontroverted.Ialso credit his testimony that he posted copies of thenotice as soon as he received them.Therefore,I find thatRespondent posted the notice of election in accordancewith the Board's usual requirements.Irecommend that the Union's first objection to conductaffecting the results of the election be sustained,that thesecond be overruled that the election held on January 9,1970 in Case 5-RC-7046 be set aside, and that Case5-RC-7046 be thereafter closed by the Board in a mannerconsistent with the remedy in Case 5-CA-4631 hereinafterrecommended.Uponthe foregoing findings of fact, and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Ship Shape Maintenance Co., Inc., is an employerengaged in commerce with the meaning of Section 2(6) and(7) of the Act.2.Service Employees International Union, Local 536,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By transferring Mazie Barnes, Jessie Berger, BerthaBooker, Shirley Grady, Teddy Henderson, Willie Lewis, Jr.,MelvinaMalone, Laura Phillips, Shirley Twyman, andHessie Woodard on January 2, 1970, in order to remove alleligible voters from theunitand thus preclude the holdingof a Board election in Case 5-RC-7046 on January 9, 1970,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act5The allegations of the complaint that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing, onand after October 24, 1969, to recognize and bargain withthe Union as the representative of the employees in the unitreferred to in paragraph 6 below and that Respondentviolated Section 8(a)(1) of the Act on or about October 22,1969,by Supervisor King's taking employees' unionauthorization cards and destroying them in the presence ofemployees have not been sustained.6Allemployees employed by Respondent at its500-550 12th Street, SW, Washington, D.C., locationworking as maids, porters, janitors, charwomen, waxers,and buffers, but excluding office clerical employees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.405THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,Iwill recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.Ihave found that Respondent violated Section 8(a)(3)and (1) of theAct bytransferring 10 named employees onJanuary2,1970.However, Bertha Bookerand TeddyHenderson quit for personal reasons having nothing to dowith employees'rights under the Act whileShirley Gradyand Hessie Woodard left Respondent's employ thereafterunder similar circumstances.Thus,insofar as this recordreveals, only Mazie Barnes, Jessie Berger, WillieLewis, Jr.,Melvina Malone, Laura Phillips, and Shirley Twyman werestillworking for Respondent at the time of the hearing, andsome of them may have since left under circumstanceswhich do not require their inclusion in a remedy specificallydesigned to undo illegal transfers. Therefore,Iwill limit myrecommendation that Respondent offer immediate trans-fers back to the 500-550 building to such of these six namedemployees as are still in Respondent's employ. On the otherhand,while Bertha Bookerand TeddyHenderson couldnot have suffered any monetary loss through Respondent'sdecision to transfer them,ShirleyGrady and HessieWoodard may have since they actually worked at their newlocations for a time and thus may have suffered somediminution of earnings as a result of the transfer.Therefore,Iwill include Shirley Grady and Hessie Woodard withMazie Barnes, Jessie Berger,Willie Lewis,Jr.,MelvinaMalone,Laura Phillips, and Shirley Twyman in myrecommendation that Respondent make discriminateeswhole for any loss of earnings they may have suffered as aresult of the discrimination against them by paying to themsums of money equal to that whichtheynormally wouldhave earned as wages from January2, 1970,until the dateeach left Respondent's employ or the date of Respondent'sofferof transfer back to 500-550 12th Street, SW.,Washington,D.C., less any earnings from Respondentduring such period,with backpay and interest thereon to becomputed in the manner prescribedinF.W.WoolworthCompany,90 NLRB 289,andIsis Plumbing&Heating Co.,138 NLRB 716.The real import of the unfair labor practices Respondentcommitted is not that a few employees were transferredfrom one building to another, probably at no loss ofearnings.It is that Respondent intentionally made theholding of a Board election impossible,thereby subvertingthe verypurpose for which the Act was passed and strikingat the rights of all its employees,present and past, in thisparticular unit or out of it.The usual 8(a)(3) remedy ofreinstatement and backpay already provided is obviouslytotallyinadequate to correct such a situation.Equallyobvious is the fact that,as a result of Respondent's unfairlabor practices,the holding of a meaningful election is nowimpossible among Respondent's employees at 500-550.Therefore,as the more important element of the remedy inthis case,Iwill recommend that Respondent be required torecognize and bargain with the Union as the representativeof its employees in the appropriate unit described in theConclusions of Law,above, as a remedy for the 8(a)(3) and 405ADECISIONSOF NATIONALLABOR RELATIONS BOARD(1) violations I have found and despite the fact that I havenot found a violation of Section 8(a)(5) of the Act.Finally,the unfair labor practices I have found areserious violations of the Act which demonstrate Respon-dent'sdisdain for the rights of its employees and alikelihood that violations will be repeated in the future.Consequently,Iwill also recommend that Respondentcease and desist from interfering with the Section 7 rights ofemployees in any manner.Upon the basis of the above findings of fact, conclusionsof law,and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,I hereby make the following:[Recommended Order omitted from publication.]